El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La apelada nos pide que reconsideremos nuestra senten-cia en este pleito solamente en cuanto a que le demos una oportunidad para presentar en la corte inferior la prueba de su contrademanda.
*373La demanda tenía por objeto que se declarase nula una declaratoria judicial de única heredera hecha a favor de la demandada como hija natural reconocida de Conrado Bodrí-guez Mattei en la que se presentó el acta de sn nacimiento según la cual es tal hija de Conrado Bodríguez, pero que no contiene la firma de éste. La demandada se opuso a la demanda y alegó como defensa varios actos de Conrado Bo-dríguez que daban a ella el concepto de hija natural reco-nocida de él.
El día señalado para el juicio, un año después de la pre-sentación de la demanda, solicitó verbalmente la deman-dada que fuera suspendido porque no tenía su prueba, pero la corte negó la suspensión porque la petición no cumplía los requisitos requeridos por el artículo 202 del Código de Enjuiciamiento Civil. Después la demandada, con permiso de la corte, radicó una contestación enmendada cuyo objeto fué presentar como contrademanda los hechos de filiación expuestos en la defensa e incluir nuevos contrademanda-dos. Todos éstos contestaron inmediatamente la contrade-manda negando sus alegaciones y entonces comenzó el juicio. Cuando los demandantes presentaron toda su prueba vol-vió a solicitar la demandada de palabra que el juicio fuese suspendido porque no esperando que los contrademandados contestasen tan rápidamente la contrademanda y que nega-sen los actos de reconocimiento alegados en ella no estaba preparada para presentar su prueba, pero la corte negó la suspensión porque la petición carecía de los requisitos re-queridos por el Código de Enjuiciamiento Civil y porque la contrademanda no presentaba cuestión nueva. Después de esa resolución la demandada solicitó permiso para de-sistir de su contrademanda y para enmendar su contestación eliminando de ella la eontrademanda y habiéndole sido ne-gado ese permiso, manifestó que no iba a presentar prueba. Terminado el juicio la corte inferior dictó sentencia a fa*374vor de la demandada, pero fue revocada por nosotros y de-claramos con lugar la demanda. (36 D.P.B. 883.)
De una certificación que se lia presentado con la moción de reconsideración aparece que después del juicio y antes de la corte inferior dictar sentencia en este caso, la deman-dada solicitó de ella que le permitiera presentar la prueba de su contrademanda, abriendo de nuevo el caso, pero la corte negó esa petición y dictó sentencia.
La exposición de hechos que acabamos de hacer no justi-fican la reconsideración que se nos pide de nuestra sentencia en el extremo que se solicita, pues las suspensiones de jui-cio fueron propiamente negadas por la corte porque no cumplían con los requisitos exigidos por el artículo 202 del Código de Enjuiciamiento Civil; y siendo los hechos de la defensa en la contestación los mismos que los alegados en la eontrademanda para la acción de filiación, debió estar preparada para probarlos el día del juicio, celebrado un mes después del en que fué señalado; y no pudo ser sor-presa para la demandada que los demandantes le negaren su condición de hija natural reconocida de Conrado Bodrí-guez Mattei, porque no tenía motivo alguno para esperar lo contrario, tanto más cuanto que en la demanda se ne-gaba que ella fuera hija natural de Conrado Bodríguez. Además, la demandada renunció voluntariamente a presen-tar prueba de los hechos de su contrademanda sobre filia-ción, prefiriendo descansar únicamente en que ella había sido reconocida en el acta de su nacimiento como hija natural y que por tanto no era nula la declaración de única heredera hecha a su favor, por lo que ahora no puede vol-ver sobre sus pasos y hacer que se abra de nuevo el juicio para presentar la prueba que antes no quiso utilizar.

La reconsideración de nuestra sentencia debe ser negada.